Citation Nr: 0401505	
Decision Date: 01/15/04    Archive Date: 01/28/04	

DOCKET NO.  03-00 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of $5,235.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from September 1941 
to September 1945.  

This matter arises from various decisions rendered since 
March 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, that denied the 
benefit sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
2002), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA ) AMC.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs (VBA AMC) to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that on his VA Form 9 (Appeal to the Board of 
Veterans' Appeals), dated in January 2003, the veteran 
indicated that he desired to have a hearing before a Veterans 
Law Judge of the Board at the RO (Travel Board hearing). 

The Board points out that the provisions of 38 C.F.R. 
§ 20.704(e) (2003) essentially require that a veteran submit 
written notice for withdrawing a request for a hearing before 
the Board.  

The Board may not overlook the fact that the veteran has not 
submitted written notice or given any notice which clearly 
shows that his earlier request for a Travel Board hearing is 
withdrawn.  

A hearing has not yet been scheduled, and the claims file 
contains no subsequent statement from the veteran withdrawing 
his outstanding request for a Travel Board hearing.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
2002).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Therefore, in order to ensure full compliance with due 
process requirements, the case is hereby REMANDED to the VBA 
AMC for the following action: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The representative at the RO should 
be given an opportunity to review the 
claims folder and submit a presentation 
on the appellant's behalf.

3.  After a reasonable amount of time has 
been afforded the representative to 
review the claims folder and submit a 
presentation, the appellant should be 
scheduled to appear before a traveling 
Veterans Law Judge sitting at the RO as 
soon as it may be feasible.  

Notice should be sent to the appellant 
and his representative, a copy of which 
should be associated with the claims 
file.

4.  The appellant should be asked to 
submit any other information, evidence, 
or arguments that me be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).




